PERRY,* Judge
(dissenting):
The appellant was convicted by a general court-martial of sodomy and possession of marihuana, in violation of Articles 125 and 134, Uniform Code of Military Justice, 10 U.S.C. §§ 925 and 934, respectively. He was sentenced to a bad-conduct discharge, total forfeitures of pay and allowances and imprisonment for one year. The United States Army Court of Military Review has affirmed. We granted review of the conviction of sodomy to consider the appel*61lant’s contention, inter alia, that on the evidence presented, he committed no violation of Article 125. Review of the record of trial has led me to agree with that contention, and I would reverse the conviction of sodomy.
The record reveals that on the occasion which precipitated the charge, the appellant met and became friendly with a female at the Non-Commissioned Officer’s Club at Fort Gordon, Georgia. They left the club together in the appellant’s automobile, and, after making a stop at a barracks building, the appellant drove to a wooded area and parked. The parties thereupon engaged in sexual relations. According to testimony by the woman, the appellant initially engaged in “regular sex,” after which he performed an act of cunnilingus. It is this later conduct which led to the conviction of sodomy.
The appellant contends that for several reasons the conviction must be reversed. However, I deem it necessary to rule only upon the azygous contention that his conduct did not constitute a violation of the statute.
Article 125(a) prohibits “unnatural carnal copulation with another person of the same or opposite sex or with an animal” and delineates such conduct as “sodomy.” While the statute contains no definition of “unnatural carnal copulation,” its reach is circumscribed by the prescription that “[p]enetration, however slight, is sufficient to complete the offense.” It is axiomatic that we must construe the statute so as to effectuate the intent of Congress. See Philbrook v. Glodgett, 421 U.S. 707, 713, 95 S.Ct. 1893, 44 L.Ed.2d 525 (1975); National Railroad Passenger Corp. v. National Association of Railroad Passengers, 414 U.S. 453, 458, 94 S.Ct. 690, 38 L.Ed.2d 646 (1974); City of New York v. Train, 161 U.S.App.D.C. 114, 494 F.2d 1033 (D.C.Cir. 1974), aff’d, 420 U.S. 35, 95 S.Ct. 839, 43 L.Ed.2d 1 (1975). Where the legislative purpose is unclear, the intent of Congress must be primarily determined from the language of the entire statute. See Flora v. United States, 357 U.S. 63, 78 S.Ct. 1079, 2 L.Ed.2d 1165 (1958); Browder v. United States, 312 U.S. 335, 61 S.Ct. 599, 85 L.Ed. 862 (1941). Moreover, it is a familiar rule of statutory construction that words and phrases that have well defined meanings at common law are interpreted to have the same meaning when used in statutes dealing with the same or cognate subject matter as that with which they were associated at common law. Gilbert v. United States, 370 U.S. 650, 82 S.Ct. 1399, 8 L.Ed.2d 750 (1962).
The offense of sodomy at common law included only acts constituting copulation per anum between humans and animals. Rose v. Locke, 423 U.S. 48, 53, 96 S.Ct. 243, 246, 46 L.Ed.2d 185 (1975) (Brennen, J., dissenting). “American jurisdictions, however, expanded the term — some broadly and some narrowly — to include other sexual ‘aberrations.’ ” Id. Indeed, Courts of some states have interpreted their sodomy statutes to include cunnilingus. See Note, Criminal Law — Sexual Offenses — Sodomy —Cunnilingus, 8 Natural Resources Journal 531 (1968). This modern development has apparently occurred because of the words and phrases which have been utilized in statutes proscribing the offense. There is agreement among early writers, however, that the offense of sodomy at common law stems from the use of the sexual organ of the male. Id. “[A]t common law . where penetration was a necessary element of the offense of sodomy . . .” the phrase “ ‘carnal copulation’ ha[d] reference only to the insertion of the male genital organ into an orifice of the human body except the vaginal opening of the female. (Wharton’s Criminal Law, 12th ed., Vol 1, Sodomy, sections 754-766; Russell on Crimes (Ross), Vol. 1, 9th ed., Sodomy and Cognate Offenses, pp. 651-652; Burdick, Law of Crime, Vol. III, Sodomy, sections 876-880.” United States v. Barnes, 2 C.M.R. 797, 800 (A.F.B.R.1952). Moreover, Article 125 has the added statutory requirement of penetration. It is thus clear on the face of the statute that the sine qua non to conviction is the act of “penetration.”
The term “penetration,” as used in criminal law, denotes in sexual offenses “the *62insertion of the male part into the female parts to however slight an extent; and by which insertion the offense is complete without proof of emission.” Black’s Law Dictionary 1291 (rev. 4th ed. 1968). At common law, the “penetration” which was necessary to complete the offense of sodomy “is the same that is required in the case of rape.” Russell on Crimes, Vol. I (1845) at 698. In People v. Smith, 258 Ill. 502, 101 N.E. 957 (1913), the Illinois Supreme Court observed that the act of “penetration” which was required at common law before an act of sodomy was committed referred to the use of the male sex organ alone. The Georgia Supreme Court also has confirmed the meaning that has historically attached to the use of the term: “Penetration . . . means insertion of the virile organ into the mouth or rectum and contemplates the insertion of the virile end of the organ.” Rozar v. State, 93 Ga.App. 207, 91 S.E.2d 131, 132-3 (1956). See also Washington v. Rodriguez, 82 N.M. 428, 483 P.2d 309 (1971); Burford v. State, 413 S.W.2d 670 (Ark.1967); People v. Maggio, 12 N.Y.2d 789, 235 N.Y.S.2d 377, 186 N.E.2d 809 (1962); State v. Shambo, 133 Mont. 305, 322 P.2d 657 (1958).
In this case, the conduct which resulted in the appellant’s conviction of sodomy did not involve the use of the male sex organ. I, therefore, would hold that the act shown by the evidence to have been performed did not violate the terms of Article 125 of the Uniform Code of Military Justice. The appellant’s conviction of sodomy, therefore, should not be sustained.

 Judge Matthew J. Perry took final action in this case prior to his resignation as a judge of this Court pursuant to his appointment and confirmation as a United States District Judge for the District of South Carolina.